UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1351


S.U.,

                     Plaintiff - Appellant,

              and

JOHN DOE,

                     Plaintiff,

              v.

MATTHEW WICKERT, in his official capacity as State Registrar,

                     Defendant - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. John T. Copenhaver, Jr., Senior District Judge. (2:20-cv-00450)


Submitted: November 22, 2021                                    Decided: January 4, 2022


Before KING, AGEE, and RUSHING, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


S.U., Appellant Pro Se. Thomas T. Lampman, Assistant Attorney General, OFFICE OF
THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       S.U. appeals from the district court’s order adopting the magistrate judge’s

recommendation in part, granting Defendant’s motion to dismiss for lack of subject matter

jurisdiction, and dismissing his 42 U.S.C. § 1983 civil action challenging W. Va. Code.

§ 16-5-10(e) and other laws as violating the Fourteenth Amendment for lack of Article III

standing and as barred by the Rooker-Feldman * doctrine. We have reviewed the record

and find no reversible error. See Episcopal Church in S.C. v. Church Ins. Co. of Vt., 997

F.3d 149, 154 (4th Cir. 2021) (reviewing de novo dismissal for lack of standing); Hulsey

v. Cisa, 947 F.3d 246, 249 (4th Cir. 2020) (reviewing de novo dismissal of claims as barred

by Rooker-Feldman). However, a dismissal for lack of standing or any other defect in

subject matter jurisdiction should be one without prejudice. S. Walk at Broadlands

Homeowner’s Ass’n, Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir.

2013). Accordingly, we modify the district court’s order to reflect that the dismissal is

without prejudice and affirm as modified. S.U. v. Wickert, No. 2:20-cv-00450 (S.D. W.

Va. Mar. 26, 2021).

       We deny S.U.’s motion to expedite decision and dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                               AFFIRMED AS MODIFIED




       D.C. Ct. of App. v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co., 263 U.S.
       *

413 (1923).

                                             3